UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
TOMMY HENDERSON, a/k/a Tommie
Henderson, a/k/a Thomas A.                       No. 03-4501
Henderson, a/k/a Tom Lamont
Henderson, a/k/a Tommy Lemont
Henderson, a/k/a Tommy Lamont
Henderson,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-02-826)

                  Submitted: November 19, 2003

                      Decided: December 8, 2003

    Before WILKINSON and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Lee Ellis Berlinsky, OFFICE OF THE
2                    UNITED STATES v. HENDERSON
UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Tommy Henderson pled guilty to one count of possession with
intent to distribute and distribution of five grams or more of crack
cocaine, 21 U.S.C. § 841(b)(1)(B) (2000), and was sentenced to 254
months imprisonment. Henderson’s attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967), addressing
whether the district court properly accepted Henderson’s guilty plea
and properly calculated his sentence. Counsel concedes, however, that
there are no meritorious issues for appeal. Although advised of his
right to file a pro se supplemental brief, Henderson has not done so.

   Neither claim presented by counsel was preserved in the district
court. Therefore, they are reviewed for plain error. See United States
v. Martinez, 277 F.3d 517, 526-27 (4th Cir.), cert. denied, 123 S. Ct.
200 (2002). First, Henderson asserts that the district court failed to
comply with Fed. R. Crim. P. 11 in accepting his guilty plea. Our
review of the transcript of Henderson’s guilty plea hearing discloses
that the district court fully complied with Rule 11. Therefore, we deny
relief on this claim.

   Next, Henderson asserts that the district court erred in calculating
his sentence. However, our review of the district court’s application
of the sentencing guidelines discloses no error. Henderson’s sentence
did not exceed the statutory maximum and was within a properly cal-
culated guideline range. Accordingly, we deny relief on this claim as
well.
                      UNITED STATES v. HENDERSON                         3
   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm Henderson’s convic-
tion and sentence. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid in the decisional process.

                                                             AFFIRMED